Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/13/2021 in response to the Final Office Action mailed 03/25/2021 has been entered.
	Claims 1-3, 6-10, 14-16 and 18-20 are currently pending in U.S. Patent Application No. 16/476,650.


Response to Arguments/Remarks
	Applicant's arguments/remarks with regard to deficiencies in the combination(s) of cited prior art have been considered and determined persuasive in view of accompanying claim amendments which borrow from the limitations of now cancelled claim(s) 5/13 previously identified as Allowable Subject Matter.  Corresponding rejections are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-3, 6-10, 14-16 and 18-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited, particularly in view of those limitations previously objected to as Allowable Subject Matter.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending 
obtaining a first image comprising a marker displayed at another electronic device;
identifying a color having smaller distribution than a specific ratio from color distribution of the first image:
determining the identified color as a color of at least part of the marker; and
transmitting information of the marker color to the another electronic device.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669